DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 12/20/2021 have been entered.  Claims 24-43 are pending, claims 25-28 and 31-43 have been withdrawn from consideration, and claims 24 and 29-30 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 24, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolberg et al. (U.S. 2018/0249894).
With respect to claim 24, Kolberg et al. teaches an endoscope cap attachable to and detachable from an endoscope including a lever (45) pivotally located at a distal end of an insertion part of the endoscope and having an elevator connection part (452) configured as a columnar elevator projection (FIG. 2) projecting from a side surface of a lever shaft (451, FIG. 2) and a pivot part (454) causing the lever to pivot around the lever shaft, comprising: 
a bottomed cylindrical cover (3) having an opening end which is attachable to and detachable from a distal end of the insertion part of the endoscope (para [0064]); 
an L-shaped cylindrical pedestal (34, see annotated fig below) formed separately from the cover (product by process) and having a first wall and a second wall (see annotated fig below), a first wall rising from an edge of the second wall (see annotated fig below) and being penetrated by an elevator attachment hole (FIG. 5), the second wall being fixed to an inner surface of the cover (FIG. 5); and 
an elevator (2) located inside the cover and having an elevator shaft (26) inserted into the elevator attachment hole, an elevating part (24) protruding in a direction intersecting the elevator shaft, and a connection concave part (22) into which the elevator connection part is inserted and being opened at the opening end side of the elevator, the elevator being pivotable around the elevator shaft with respect to the pedestal.
Kolberg et al. does not teach the connection concave part is a round hole.  However, Kolberg et al. shows that at the time of invention, there had been a recognized need to have a detachable tool elevator that is able to linearly engage and disengage with a lever located on 

    PNG
    media_image1.png
    620
    745
    media_image1.png
    Greyscale

With respect to claim 29, Kolberg et al. teaches the cover includes, at an inner surface, an attachment projection (32) formed in a line along the opening end (FIG. 2).
With respect to claim 30, Kolberg et al. teaches the cover has a window part (31) opened at a side surface, and the elevator is pivotable in a direction of changing a distance between the elevator and the window part (FIG. 5 for example).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues the Office speculates that one of ordinary skill in the art “could have pursued a round configuration with a reasonable expectation of success,” (original emphasis) and the Office provides no basis for the speculative statement.  This is not persuasive.  First, it is noted that the “could have pursued” language can be found at MPEP 2143 I. E. (3).  Further, MPEP 2143.01 states:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018)

That one of ordinary skill in the art could have pursued a round configuration is not speculation, but rather an indication of the background knowledge, creativity, and common sense of the person of ordinary skill.
Applicant argues that the Office has the initial duty of supplying the requisite factual basis and may not, because of doubts that the invention is patentable, resort to speculation, unfounded assumptions, or hindsight reconstruction to supply deficiencies in the factual basis, and the Office has not met this burden.  This is not persuasive.  MPEP 2142 states:
35 U.S.C. 103  authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references. After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,
(B) the difference or differences in the claim over the applied reference(s),

(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. 
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).
Applicant has not indicated which of (A)-(D) is deficient in the current Office action, therefore Applicant’s argument that the Office has not met its burden is not persuasive. 
In response to Applicant’s argument that the pivot lever 45 of Kolberg projects from end surface of rotation shaft of the pivot lever 451 (not from a side surface) this is not persuasive.  There is nothing in the claim that differentiates between a side surface and an end surface.  Side is defined as, “a line or surface forming a border or face of an object” (merriam-webster.com).  The surface of the rotation shaft from which the pivot lever projects meets the plain meaning of a side surface.
In response to Applicant’s argument that even if a connection concave part being a round hole is provided in an elevator, it is not possible to make a shape which the pivot letter [sic] can be inserted, this is not persuasive at least because Applicant has not provided any specific evidence or arguments as to why it is not possible to modify Kolberg beyond merely asserting that it is not.
In response to Applicant’s argument that Kolberg teaches away from the very element that the Office says is obvious to try, this is not persuasive.  MPEP 2141.02 VI states, “[h]owever, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Kolberg does not criticize, discredit, or otherwise discourage the solution claimed, therefore Kolberg does not teach away from the modification.
In response to Applicant’s argument that Kolberg fails to teach, suggest, or disclose an L-shaped cylindrical pedestal, Examiner respectfully disagrees at least for the reasons set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795